Citation Nr: 0619651	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-37 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.







ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel

INTRODUCTION

The veteran had recognized service in the Philippine Scouts 
from May 1946 to March 1947.  He died in November 1967 and 
the appellant is his widow. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004. 


FINDINGS OF FACT

1. The veteran died on November [redacted], 1967, and the cause of 
death was acute respiratory failure due to asphyxiation due 
to drowning.  

2. At the time of the veteran's death, service connection was 
not in effect for any disability.  

3. The evidence does not demonstrate a relationship between 
the cause of the veteran's death and any disease or injury 
related to the veteran's period of service.


CONCLUSION OF LAW

A disability incurred in service did not cause or contribute 
to the cause of the veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2005).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2003.  The notice informed the appellant of the 
type of evidence needed to substantiate the claim of service 
connection for the cause of death, namely, evidence that a 
service-connected disability caused or contributed to the 
cause of death.  The appellant was also informed that VA 
would obtain service records, VA records and records of other 
Federal agencies, and that she could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with her authorization VA would obtain any such 
records on her behalf.  She was asked to submit evidence, 
which would include that in her possession, in support of her 
claim.  The notice included the general effective date 
provision for service connection for cause of death, that is, 
the date of receipt of the claim, as the claim was received 
more than one after service.    

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice was provided on four of the five 
elements of a service connection claim). 

As to the remaining element under Dingess, the VCAA notice 
did not include the amount of compensation for the claim 
should service connection be established. Since the Board is 
denying the claim, any question as to the amount of 
compensation is rendered moot and any defect with respect to 
the notice required under Dingess at 19 Vet. App. 473 has not 
prejudiced the appellant's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the appellant has not identified 
any additional evidence pertinent to the claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that no further assistance to the 
appellant in developing the facts pertinent to the claim is 
required to comply with the duty to assist.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to the cause of death. For a 
service- connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related. For a service-
connected disability to constitute a contributory cause, 
there must have been a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  

The veteran's service medical records are unfortunately 
unavailable, but the veteran's death certificate shows that 
cause of his death was acute respiratory failure due to 
asphyxiation due to drowning in 1967, about 20 years after 
his discharge from service.  There is no competent medical 
evidence that demonstrates that any disability related to 
service played any role in the veteran's death by drowning.  
The record does contain a statement from neighbors of the 
veteran stating that he was treated for heart disease in 1947 
and there is also some clinical documentation of treatment 
for this disability in the early 1960s, but the record 
contains no competent evidence indicating that the veteran's 
cardiovascular disease played any role in the veteran's death 
by drowning.  

As there is no relationship between the veteran's death by 
drowning and his period of service, the preponderance of the 
evidence is against the claim. 




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


